UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - v. -                                      ORDER

CARLOS SMITH PITTERSON,
                                                        S1 19 Cr. 468 (JSR)
                   Defendant.



            Upon     the     application         of     defendant        Carlos    Smith

Pitterson (the “defendant”), pursuant to 18 U.S.C. § 3142(i) for

temporary    release       from    custody       during     the    current     COVID-19

pandemic, and the Government’s consent based on the terms and

conditions set forth herein, IT IS HEREBY ORDERED:

            1.     The Court’s decision in this case is based on,

among    other   things,     the       unique   confluence        of   serious    health

issues and other risk factors facing this defendant, including

the defendant’s underlying health conditions, which places him

at   a   heightened       risk    of    dangerous       complications       should     he

contract    COVID-19       as     compared       to    most      other    individuals.

Accordingly,       this     Order       should        not   be     construed      as   a

determination      by     this    Court    that       pre-sentence       detention     is

unsafe or otherwise inappropriate as a general matter or in any

other specific case.
            2.      Pursuant     to     18       U.S.C.       § 3142(i),        the     Court

concludes that compelling reasons exist for temporary release of

the   defendant     from     custody    during          the    current    public      health

crisis. Accordingly, the defendant’s application for temporary

release     is     GRANTED     pursuant          to     the    following        terms     and

conditions:

                    a.     $100,000     personal            recognizance       bond   signed

by the Defendant, who may affix his signature remotely within

24-hours     of     release,     and      co-signed            by   two     financially-

responsible persons who may sign the bond remotely;

                    b.     Home incarceration at 114-50 168th Street,

Jamaica, New York 11434--the home of the Defendant’s sister,

Carla Bowen--and enforced by electronic monitoring as soon as is

practicable       for    Pretrial     Services         to     install.    In    the     event

electronic        monitoring     is     not           immediately        available,       the

defendant’s home incarceration shall be enforced as directed by

Pretrial Services. The defendant shall be on 24-hour lockdown in

the home except for emergency medical visits and visits with his

attorneys. Any other leave from the home must be approved by

either     the    Pretrial     Services          officer       or   by    the    Court     on

application from defense counsel;




                                             2
                   c.     The Defendant shall comply with all other

standard    conditions         of   supervised        release,     e.g.,     shall   not

commit other crimes, possess a firearm, etc.;

                   d.     Within twenty-four hours of his release, the

Defendant    shall      surrender     any       personal    travel       documents   not

already in the possession of the Pretrial Services Office and

make no new applications for travel documents;

                   e.     Pretrial services supervision as directed in

the Eastern and Southern Districts of New York;

                   f.     All mandatory conditions of release included

in this Court’s standard “Order Setting Conditions of Release

form;”

            3.     The    Pretrial      Services        Office      is    directed   to

immediately alert the Court, the Government, and defense counsel

of   any   violation      of    the   above      conditions,       without    need   for

formal violation petition. The defendant is hereby notified that

violation of the conditions of release will likely result in

revocation of this temporary release.

            4.     The Defendant shall be released into the custody

of his sister, Carla Bowen, but not before the approved co-

signers    affix     their     signatures        to   the   personal       recognizance

bond.      Defense      counsel     shall   arrange,        with   the    Government’s

cooperation, for the co-signers to sign the bond.


                                            3
           5.    These   conditions       of   release    are    temporary     and

ordered in light of the emerging COVID-19 crisis.                   The parties

are   directed   to   confer,   not   later     than     one    month   from   the

defendant’s release, about a surrender date.

SO ORDERED.

Dated:   April 9, 2020
         New York, New York


                                  _________________________________
                                  HONORABLE JED S. RAKOFF
                                  UNITED STATES DISTRICT JUDGE
                                  SOUTHERN DISTRICT OF NEW YORK




                                      4
